DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  The word “first” in line 7 appears to be a typo and has been interpreted as “fire.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell et al. (US Pub. No. 2015/0041157).
 Mitchell et al. teaches a composition comprising 35 wt% 1,1,1,2,2,4,5,5,5-nonafluoro-4-(trifluoromethyl)-3-pentanone (FK 5-1-12; dodecafluroro-2-methylpentan-3-one), 35 wt% CF3I, and 30 wt% CO2 (Table 6).  Mitchell et al. further teaches that in a preferred embodiment, the 1,1,1,2,2,4,5,5,5-nonafluoro-4-(trifluoromethyl)-3-pentanone and CF3I are added to a container before the addition of CO2 ([0083]).  In such an embodiment, before addition of CO2, the composition would comprise 50 wt% CF3I and 50 wt% 1,1,1,2,2,4,5,5,5-nonafluoro-4-(trifluoromethyl)-3-pentanone.
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely the composition passes the FAA aerosol can test.  However, the reference teaches all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, there is nothing in Applicant’s specification to indicate that the claimed property is the result of anything other than the claimed components in the claimed amounts.  Therefore, the claimed physical properties would inherently be achieved by the composition as claimed and disclosed.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.

14, 15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell et al. (US Pub. No. 2015/0041157).
Mitchell et al. teaches a composition comprising 35 wt% 1,1,1,2,2,4,5,5,5-nonafluoro-4-(trifluoromethyl)-3-pentanone (FK 5-1-12; dodecafluroro-2-methylpentan-3-one), 35 wt% CF3I, and 30 wt% CO2 (Table 6).  Mitchell et al. further teaches that in a preferred embodiment, the 1,1,1,2,2,4,5,5,5-nonafluoro-4-(trifluoromethyl)-3-pentanone and CF3I are added to a container before the addition of CO2 ([0083]).  In such an embodiment, before addition of CO2, the composition would comprise 50 wt% CF3I and 50 wt% 1,1,1,2,2,4,5,5,5-nonafluoro-4-(trifluoromethyl)-3-pentanone.
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely the composition passes the FAA aerosol can test.  However, the reference teaches all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, there is nothing in Applicant’s specification to indicate that the claimed property is the result of anything other than the claimed components in the claimed amounts.  Therefore, the claimed physical properties would inherently be achieved by the composition as claimed and disclosed.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldrop et al. (US Pub. No. 2005/0145820).
Waldrop et al. teaches a combustion suppressant composition comprising trifluoroiodomethane (CF3I; boiling point -22.5 °C) and a compound such as trifluoromethane (HFC-23; boiling point -82.1 °C) ([0033]; [0035]). Waldrop et al. teaches that the trifluoroiodomethane is present in 0.5% to 75% by volume (approximately 1-79 wt%, examiner calculation) (claim 2 of Waldrop et al.).
Waldrop et al. does not teach the trifluoroiodomethane in 40-70 wt%.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).  Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely the composition passes the FAA aerosol can test.  However, the reference renders obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, there is nothing in Applicant’s specification to indicate .

Allowable Subject Matter
Claims 5-8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Mitchell et al. (US Pub. No. 2015/0041157) and Waldrop et al. (US Pub. No. 2005/0145820), disclose or render obvious fire suppressant compositions as set forth above.  However, there is no teaching or suggestion to modify such compositions to read on the boiling points of claims 6 and 7 or molar ratios of claims 5 and 16.

Response to Arguments
Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the mixture of Mitchell et al. is an intermediate mixture and is not disclosed as being a fire suppressant mixture, a recitation of the intended use 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        April 30, 2021